Though I am in agreement with the view the bill was subject to demurrer for want of necessary parties, I am also persuaded the ground of demurrer taking the point complainant shows no injury to himself is well taken, and presents a more fundamental reason for reversal of the cause.
Construing, as we must, the bill most strongly against the pleader, it is properly to be interpreted as disclosing the two physicians here involved are reputable and in every way worthy of membership in the county association, and in no wise objectionable, either to the association or to this complainant; that the county association desires their membership, and that their admission will not affect this complainant, either in property, income, or personal feelings; that he will exercise the same rights as heretofore enjoyed as a member of the association. So viewed, it appears to be plain enough that so far as the averments of this bill are concerned, complainant is seeking the enforcement of a mere abstract right. Certainly, there is no indication of any substantial and irreparable injury to himself.
It is uniformly recognized that injunctive relief is to be awarded only in clear cases reasonably free from doubt and when necessary to prevent great and irreparable injury. A court of equity will not issue an injunction where only abstract rights are involved. "In judicial proceedings no one can be heard to complain unless he can show that he has been injured." 28 Am.Jur. 220. And again on page 221 of the same text: "It is a familiar principle that the remedy is available only where the injury is actual or positive and substantial and is irremediable at law."
That mere abstract rights are not protected was pointed out in Cullman Property Co. v. H. H. Hitt Lumber Co., 201 Ala. 150,77 So. 574; and that the rights to be protected must be substantial ones was likewise noted in City of Mobile v. Farrell, 229 Ala. 582, 158 So. 539.
Perhaps one of the strongest illustrations of these principles is to be found in the case of Crump Co. v. Lindsay, Inc., 130 Va. 144, 107 S.E. 679, 685, 17 A.L.R. 747. There it was observed: "An injury which is thus manifestly a mere state of mind, as to which no actual damages can be even alleged, does not afford ground for equitable intervention or relief."
And in the special concurring opinion is the additional language: 'However without right the conduct of a defendant may be, substantial injury threatened to the complainant is essential, in such a case as that before us, in order to invoke the exercise of the jurisdiction of a court of equity to grant injunctive relief to the complainant. It is at this point that the Crump Company fails to make out its case. It has failed to show that the aforesaid unfair conduct of the defendant, Lindsay Company, in any way threatens it with substantial injury."
We direct attention to this case and those cited in the note as furnishing very strong illustrations upon the principle which I consider applicable here. As I view it, complainant is seeking merely the assertion of an abstract right — that and nothing more.